DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2016/0322453) in view of Suzuki et al. (2019/0267421) or Shimotsusa et al. (2015/0214271).
Regarding claim 1, Park et al. teach in figure 5 and related text a display device comprising: 
a substrate 100 having a display area Pa and a peripheral area R outside the display area; 

a plurality of wirings located over the peripheral area of the substrate,
 wherein the plurality of wirings comprise first wirings 132, 134 and second wirings 160, 162, 164 the first wirings and the second wirings being located at different levels on the substrate and are alternately arranged with each other, and
wherein the first wirings 132, 134 and the first gate electrode 135 directly contact a first gate insulating layer 120/130 and includes a same material, and the second gate electrode 125 directly contact a second gate insulating layer 120 and include a same material.

Park et al. do not explicitly state that the second wirings 160, 162, 164 directly contact the second gate insulating layer 120.
Park et al. teaches in figure 5 and related text that layers 120, 130, 140 and 145 are all formed of silicon oxide and silicon nitride.
Forming layers 120, 130, 140 and 145 of silicon oxide will result in structure wherein the second gate insulating layer comprises layers 120/130/140/145, and the second wirings 160, 162, 164 are now directly contacting the second gate insulating layer 120/130/140/145.


Suzuki et al. further teach that the layer(s) separating the first and second wiring and the first and second gate electrodes comprises of one material.

Shimotsusa et al. et al. teach in figure 6 and related text a plurality of wirings located over the peripheral area of the substrate, wherein the plurality of wirings comprise first wirings 112a (see figure 1) and second wirings 112b the first wirings and the second wirings being located at different levels on the substrate and are alternately arranged with each other, and wherein the first wirings and the first gate electrode 111 directly contact a first gate insulating layer 104 and includes a same material, and the second gate electrode 111 directly contact a second gate insulating layer 104 and include a same material.
Shimotsusa et al. et al. further teach that the layer(s) separating the first and second wiring and the first and second gate electrodes comprises of one material.

Suzuki et al., Shimotsusa et al. and Park et al. are analogous art because they are directed to display devices and one of ordinary skill in the art would have had a 
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form layers 120, 130, 140 and 145 of silicon oxide, as taught by Suzuki and Shimotsusa et al., in Park et al.’s device, in order to simplify the processing steps of making the device by forming the dielectric layers of one material.

Note that forming layers 120, 130, 140 and 145 of one material in Park et al.’s device are process limitations which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
The formation of multiple layers of one material (e.g. silicon oxide) on top of each other does not produce a structure which is different from a structure which is formed by using only said material (e.g. silicon oxide).
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in .


Claims 2-4, 12-13 and 15-18, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2016/0322453), Suzuki et al. (2019/0267421) and Shimotsusa et al. (2015/0214271), as applied to claim 1 above, and further in view of Noh et al. (2018/0033849).Regarding claim 12, Park et al. teaches in figure 3 and related text a display device comprising: 
a substrate 100 having a display area Ps and a peripheral area R outside the display area; 
a first transistor 115 located over the display area of the substrate and comprising a first semiconductor layer 116 including a first gate electrode 135; 
a second transistor 110 located over the display area of the substrate and comprising a second semiconductor layer 111 including a second gate electrode 125; and 
a plurality of wirings 160, 162, 164, 182, 184 located over the peripheral area of the substrate, 
the plurality of wirings comprising first wirings 132, 134 and second wirings 160, 162, 164, the first wirings and the second wirings being located at different levels on the substrate,

wherein the first wirings 132, 134 and the first gate electrode 135 directly contact a first gate insulating layer 120/130 and includes a same material, and the second gate electrode 125 directly contact a second gate insulating layer 120 and include a same material.

Park et al. do not explicitly state that the first semiconductor layer of the first transistor including polycrystalline silicon and the second semiconductor layer of the second transistor including an oxide semiconductor, and do not explicitly state that the second wirings 160, 162, 164 directly contact the second gate insulating layer 120.
 
Park et al. teach in paragraph [0082] that each of the first semiconductor layer and the second semiconductor layer can include polycrystalline silicon and oxide semiconductor.
Park et al. further teach in paragraph [0091] that the first transistor is a driving transistor and the second transistor is a switching transistor.
Noh et al. teach in paragraphs [0014]-[0016] that a driving transistor comprises polycrystalline silicon and a switching transistor comprises oxide semiconductor.
Suzuki et al., Shimotsusa et al., Park et al. and Noh et al. are analogous art because they are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Park et al. because they are from the same field of endeavor.
The combination is motivated by the teachings of Noh et al. who point out the advantages of forming a driving transistor comprises polycrystalline silicon and a switching transistor comprises oxide semiconductor.

Regarding the claimed limitation wherein the second wirings directly contact the second gate insulating layer, Park et al. teaches in figure 5 and related text that layers 120, 130, 140 and 145 are all formed of silicon oxide and silicon nitride.
Forming layers 120, 130, 140 and 145 of silicon oxide will result in structure wherein the second gate insulating layer comprises layers 120/130/140/145, and the second wirings 160, 162, 164 are now directly contacting the second gate insulating layer 120/130/140/145.
Furthermore, Suzuki et al. teach in figure 2 and related text a plurality of wirings located over the peripheral area of the substrate, wherein the plurality of wirings comprise first wirings 123 and second wirings 124 the first wirings and the second wirings being located at different levels on the substrate and are alternately arranged with each other, and wherein the first wirings and the first gate electrode 116 directly contact a first gate insulating layer 119 and includes a same material, and the second gate electrode 116 directly contact a second gate insulating layer 119 and include a same material.

Shimotsusa et al. et al. teach in figure 6 and related text a plurality of wirings located over the peripheral area of the substrate, wherein the plurality of wirings comprise first wirings 112a (see figure 1) and second wirings 112b the first wirings and the second wirings being located at different levels on the substrate and are alternately arranged with each other, and wherein the first wirings and the first gate electrode 111 directly contact a first gate insulating layer 104 and includes a same material, and the second gate electrode 111 directly contact a second gate insulating layer 104 and include a same material.
Shimotsusa et al. et al. further teach that the layer(s) separating the first and second wiring and the first and second gate electrodes comprises of one material.

It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form layers 120, 130, 140 and 145 of silicon oxide, as taught by Suzuki and Shimotsusa et al., in prior art’s device, in order to simplify the processing steps of making the device by forming the dielectric layers of one material.

Note that forming layers 120, 130, 140 and 145 of one material in Park et al.’s device are process limitations which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.


Regarding claims 2 and 3, the combined device includes the first transistor comprises a first semiconductor layer including polycrystalline silicon, and the second transistor comprises a second semiconductor layer including an oxide semiconductor, and a display element electrically connected to the first transistor, wherein the first transistor is a driving transistor and the second transistor is a switching transistor.

Regarding claim 4, Park et al. teach in figure 3 and related text a capacitor Cs1, wherein a first electrode 129 of the capacitor is arranged on a same layer as a first gate electrode of the first transistor.  Park et al. do not teach that the capacitor overlapping the first transistor.  Noh et al. teach in figure 3 and related text that the capacitor Cst overlapping the first transistor 131.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the capacitor overlapping the first transistor, as taught by Noh et al., in prior art’s device, in order to reduce the size of the device. 

Regarding claim 13, Park et al. teach in figure 3 and related text that the first wirings and the second wirings are alternately arranged with each other.



Regarding claim 16, Park et al. teach in figure 3 and related text that the capacitor Cs1 comprises a first electrode 139 and a second electrode 129, the first electrode 139 is arranged on a same layer as the first gate electrode, and the second electrode 129 is arranged on and overlaps the first electrode 139.  Park et al. do not teach that the capacitor overlapping the first transistor. Noh et al. teach in figure 3 and related text that the capacitor Cst overlapping the first transistor 131.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the capacitor overlapping the first transistor, as taught by Noh et al., in prior art’s device, in order to reduce the size of the device. 

Regarding claim 17, Park et al. teach in figure 3 and related text that a first insulating layer 130 between the first semiconductor layer 116 and the first gate electrode 135, a second insulating layer 140 between the first gate electrode 135 and the second electrode 139, a third insulating layer (part of layer 120 or 140) between the second electrode 139 and the second semiconductor layer 111, a fourth insulating layer 120 between the second semiconductor layer 111 and the second gate electrode 125, and a fifth insulating layer 145 on the second gate electrode.


wherein the second transistor 110 further comprises a second source electrode 152 and a second drain electrode 154 that are located on the fifth insulating layer and electrically connected to the second semiconductor layer.

Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2016/0322453), Suzuki et al. (2019/0267421), Shimotsusa et al. (2015/0214271) and Noh et al. (2018/0033849), as applied to the claims above, and further in view of Inagaki et al. (7,462,994).
Regarding claim 5, Park et al. teach in figure 3 and related text that the capacitor further comprises a second electrode 139 overlapping the first electrode 129, wherein the display device further comprises a first insulating layer 120 between the first semiconductor layer 116 and the first gate electrode 135, a second insulating layer 140 between the first gate electrode 135 and the second electrode 139, and a third insulating layer 145 on the second electrode 139.
Park et al. do not teach that the second semiconductor layer is located on the third insulating layer.  In other words, Park et al. do not teach that transistor 110 of the second semiconductor layer 111 is not located higher than the second electrode 139 of capacitor Cs1, such that the second semiconductor layer is located above and thus on the third insulating layer.  

Suzuki et al., Shimotsusa et al., Inagaki et al., Park et al. and Noh et al. are analogous art because they are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Park et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form transistor 110 of the second semiconductor layer 111 of Park et al.’s device at higher elevation than the second electrode 139 of capacitor Cs1, as taught by Inagaki et al., such that the second semiconductor layer is located above on the third insulating layer, in order to improve the device characteristics by placing transistor 110 away from the elements in the device which are susceptible to heat damage.

Regarding claim 6, Park et al. teach in figure 3 and related text that the second transistor further comprises a second gate electrode 125 on the second semiconductor layer 111.

Regarding claim 8, Park et al. teach in figure 3 and related text a fourth insulating layer 120 between the second semiconductor layer 111 and the second gate electrode 125, wherein the first wirings 160, 162, 164 are on the first insulating layer (part of element .


Allowable Subject Matter
Claims 10-11 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because of the new ground of rejection.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











O.N.								/ORI NADAV/
11/16/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800